The Vice-Chancellor.
I do not think that the defendant under the circumstances, should pay any less alimony for his wife and surviving daughter, than that heretofore paid during the life of his daughter Anna. The allowance to the wife should be increased to six hundred dollars, and the daughter’s allowance will be $350 annually. And it is perfectly reasonable that the defendant should give the security for the payment of these sums, which was directed by the decree.
The most interesting and difficult question, relates to the custody of the daughter, and a suitable provision for her parents intercourse with her.
The decree in the cause establishes, that the present unhappy situation of this family, is the fault of the husband. It is there*495fore, not an undue punishment to him, that his fault should deprive him of the custody of his daughter; while it would be cruel to the unoffending wife, to add to her misfortune, the deprivation of the society of her only child.
At the same time, the future welfare and happiness of the child, is entitled to the highest regard, if not to paramount consideration. Her worldly prospects in life, are mainly dependent upon her father, and it is not to be disguised, that there is great danger from, the existing state of things, that his natural love and regard for her, may by degrees become weakened, and be followed by alienation and estrangement.
The daughter is now of a suitable age to be placed at a boarding school, under the especial charge of some lady of character; and while I cannot assent to any plan which will deprive her mother of her care, or of her society, so far as is compatible with her position in a school, yet I am persuaded that a scheme may be framed upon that position, which will enable her father to visit her with more freedom, and with more advantage to her cherishing due respect and affection for him, than can be afforded in her present situation.
I will, therefore, direct a reference (at the defendant’s expense,) to a master, to take from the defendant the requisite security for the payment of the alimony ordered for the wife and daughter; and to frame a scheme for placing the latter as a permanent, boarder in some female school in this city, on the footing above mentioned, and to settle the manner in which the defendant shall be permitted to visit her and enjoy her society.
The master will also designate a suitable school, and will report whether any further sum ought to be paid by the defendant, for the support, maintenance, and education of the daughter, beyond the $350, in consequence of placing her at such school. And he will also report any other facts or suggestions, that he may deem appropriate.
His report as to the whole matter referred, will be presented at a motion day for confirmation. But he may make a separate report as to the security for alimony, which may be confirmed by an order of course.
The defendant must pay the complainant’s taxed costs on *496these applications, and must furnish to her counsel a sufficient ■ sum for his attendance on the reference.
All other questions and directions will he reserved.(a)

 The defendant appealed from this order, and it was affirmed in November, 1847.